EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and amendment to claims filed on 2/26/2021, claims 17 and 20 were cancelled; claims 1, 12, 16, 18, 21 were amended; new claims 22-23 were added. As a result, claims 1-16, 18, 19, 21-23 are pending, of which claims 1, 7, 12, and 16 are in independent form.
IDS
	Reference(s) cited in the IDS filed on 2/4/3021 was/were considered by the examiner.
Allowable Subject Matter
Claims 1-16, 18, 19, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Applicant’s argument on pages 9-10 of Remarks filed on 2/26/2021 is persuasive.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497